Record. "Summons issued 22d March, 1834, on account, demanding $49 99, returnable 29th March, 1834. Then returned, executed personally. Deft. not appearing, judgment by default, now, to wit, this 12th April, 1834. Judgment for plff. $49 99 and $1 84 costs.
Exceptions. First. Because judgment was rendered by the justice by default without first having heard the allegations and proofs of the plff. and without trying the cause. Second. Because the summons was returnable on the 29th of March, and judgment was given by default against the deft. on the 12th of April, and the record does not show any adjournment of the cause.
Judgment reversed.
[a] The following form of entering a judgment by default would meet the requirements of the act of assembly:
"And now, to wit, this ____________ day of _________, A.D. 18__, the said _________, the defendant having failed to appear, after hearing the allegations and proofs of the said _________, the plaintiff, judgment is hereby given against the said defendant by default, in favor of the said plaintiff, for the sum of _____debt, and _____ costs; the return of the summons being first verified as by law required.
Judgment, debt, $ Costs, *Page 496